Citation Nr: 1133932	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a final disallowed claim for service  connection for a bilateral knee disorder, and if so, whether service connection for a bilateral knee disorder is warranted.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to October 1979, from November 1990 to June 1991, and from May 1996 to February 1997, including additional active and inactive duty for training in the U.S. Army Reserve. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In August 2009 and again in May 2010, the Board remanded this matter for further development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

In August 2009, the Board remanded the claim and directed the agency of original jurisdiction (AOJ) which is the RO via the AMC in this case, to inter alia, obtain complete service treatment records covering all periods of service.  

In May 2010, the Board again remanded this matter.  In that remand the Board explained that the only service treatment records in the claims file cover periods of service ending in May 1991 and that no additional requests have been made for Army Reserve treatment records since May 1991, including records associated with overseas active duty from May 1996 to June 1997 and continued Reserve service until retirement in September 2001.  The Board also explained that VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2) (2009).  

In that May 2010 remand the Board directed the AOJ to request from the appropriate service agency a complete file of all service treatment records, including records of examination and medical care for the Veteran's active duty service from May 1996 to February 1997 and all Army Reserve service from May 1991 to September 2001, to request Reserve medical treatment records from the U.S. Army Human Resources Command, ATTN: AHRC-CIS-P, 1 Reserve Way, St. Louis, MO 63132-5200, and to associate any records received with the claims file.  

Following that remand, the AMC sent a letter to the U.S. Army Human Resources Command in May 2010 requesting a copy of all service treatment records, physical examinations, line of duty determinations with regard to an injury, and verification of all periods of service.  Also of record is an OMPF Request from to the Defense Personnel Records Information Retrieval System, also dated May 12, 2010.  This includes the Veteran's name and social security number.  The AMC also sent a letter to the Veteran on May 12, 2010 informing him of its actions.  

The claims file contains no reply with regard to the requests made in May 2010.  Associated with the claims file are three white envelopes.  Two of the envelopes are marked in light red ink with the Veteran's name and "1 of 2" and  "2 of 2" and the first  of these  is date stamped in September 2009.  The third envelope is marked in bright red ink with the Veteran's name, his claim number, and "STR DPRIS" there is no date stamp on the envelope or on the documents contained in the envelope and it is therefore impossible to determine when the envelope was received by the AOJ.  That envelope contains personnel documents related to enlistments.  The only medical records is a report of medical examination for the purpose of enlistment in the Army and contains a legible date stamp in June 1979.  

The development requested in the previous remands has not been completed.  It appears that some records may have been received from DPRIS (those in the third envelope) but there has been insufficient efforts in obtaining the records that are relevant to the Veteran's claim.  Of note, statute provides as follows:  

Whenever the Secretary attempts to obtain records from a Federal department or agency under this subsection or subsection (c), the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

38 U.S.C.A. § 5103A(b)(3) (West 2002).  

Here, VA has not fulfilled its duty to assist the Veteran in obtaining relevant records held by a Federal department or agency.  The records sought have not been obtained, there are no negative replies associated with the claims file, and there has been insufficient efforts and follow-up for the Board to determine that it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  

Additionally, there has not been compliance with the Board's remand order from May 2010.  The Board instructed the AOJ to readjudicate the petition to reopen the final disallowed claim and if the decision remained adverse to the Veteran, to issue a supplement statement of the case.  This has not been accomplished.  

Finally, during the January 2011 hearing, the Veteran testified that he had received relevant treatment since 1993 at the VA Medical Center (VAMC) in Augusta, Georgia and at a VA clinic in Athens, Georgia that is under the control of the Augusta Georgia VAMC.  January 2011 transcript at 3, 5, 9-10.  There are a small VA treatment records from the 1990s associated with the claims file but it is unclear whether there are additional outstanding records of treatment of the Veteran at the Augusta VAMC or the Athens treatment facility.  On remand, all such records must be obtained and associated with the claims file.  

Hence, a remand is again necessary so that VA can meet its duty to assist the Veteran in obtaining relevant evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate service agency a complete file of all service treatment records including records of examination and medical care for the Veteran's active duty service from May 1996 to February 1997 and all Army Reserve service from May 1991 to September 2001.   Request Reserve medical treatment records from the U.S. Army Human Resources Command, ATTN: AHRC-CIS-P, 1 Reserve Way, St. Louis, MO 63132-5200.  Associate any records received with the claims file.  If these records are not all received, continue to make additional requests not only from the U.S. Army Human Resources Command Center but from any other depository of such records that may reasonably be in possession of his records.  All requests must be documented and, if the requested records are not obtained, the AOJ must  follow up on the requests.  If the records are not obtained, then obtain a negative reply or replies and associate such replies with the claims file.  

2.  Obtain all records of treatment of the Veteran at the Augusta VAMC and the associated VA medical facility at Athens, Georgia for the period from January 1, 1993 to the present.  Associate all obtained records with the claims file.  If no additional records are obtained, obtain a negative reply or replies, as appropriate, and associate such reply or replies with the claims file.  

3.  Then, after ensuring that the above development is completed, readjudicate the petition to reopen the final disallowed claim and, if reopened, a claim for service connection for a bilateral knee disorder.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  Then, return the case to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


